DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.  Applicant asserts that Kim ‘931 does not teach the claimed first supply assembly comprising a first valve configured to block water from flowing backwards based on buoyancy of the first valve.  The function of the first valve – to block water from flowing backwards – is a functional description of what is commonly referred to in the art as a backflow prevention device, also commonly referred to as a backflow valve or a check valve.  Kim ‘931 teaches a “backflow prevention structure” to prevent bubbles or steam from backflowing into the detergent box (para. 97).  A structure with the capability to block bubbles and steam would be in the form of a valve since a valve is defined as a device to control or block passage of a fluid.  One of ordinary skill in the art would have clearly had motivation to include a backflow valve in a detergent supply path to prevent backflow of fluids from entering the detergent supplier, as explicitly taught by Kim ‘931.

Response to Amendments
Amendments to the claims overcome the rejections of claims 4-12 and 15 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejections are withdrawn.
The rejections of claims 1-15 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180171534 by Chae et al. in view of U.S. Patent Application Publication 20110120196 by Kim and U.S. Patent Application Publication 20180282931 by Kim et al.
As to claim 1, Chae teaches a washing machine comprising a first housing 110 (fig. 1); a second housing 210; a first tub 120; a second tub 220; and a first detergent supplier to supply detergent to the first tub (para. 116).
Chae is silent as to a second detergent supplier to supply detergent to the second tub.  However, one of ordinary skill in the art would have recognized as obvious to duplicate the explicitly taught detergent supplier for the first tub so that a second 
Since Chae is silent as to a second detergent supplier, it does not teach that is has a first supply assembly to supplies detergent by a siphon.  However, one of ordinary skill in the art would have recognized as obvious to use a siphon to supply a detergent solution.  Kim teaches a washing machine with a detergent supplier that uses a well-known and common siphon structure to deliver detergent solution to a tub (abstract, fig. 4).  One of ordinary skill in the art would have understood that the siphon structure accomplishes the known purpose of delivering detergent solution, and one of ordinary skill in the art would have had a reasonable expectation of success of using such structure in the washing machine taught by Chae.
Chae also does not teach a first valve in a detergent supply path to the second tub, the first valve to prevent backflow of water to the detergent supplier.  However, one of ordinary skill in the art would have recognized as obvious to have used a valve to prevent backflow.  Kim et al. teaches a washing machine as teaches that a backflow prevention structure is beneficial in order to prevent fluids from backflowing into a detergent supplier (para. 97).  One of ordinary skill in the art would have been motivated to modify the washing machine taught by Chae to have a valve for this purpose.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Chae does not teach a particular location of its first detergent supplier, but based on figs. 1 and 2, one of ordinary skill in the art would have 
As to claim 3, Kim teaches a detergent container 150 (fig. 4); a container cover 120; a siphon tub 151 (fig. 5); and a siphon cap 157.
As to claim 4, Kim teaches a lip 158 (fig. 5) that protrudes from an outer circumferential surface of the cap.
As to claim 5, Kim teaches that the lip 158 is at a height lower than the height of the tube (fig. 4).
As to claim 6, Kim teaches that detergent in the container is supplied when a water level in the container is higher than the tube (para. 82).
As to claim 7, Kim et al. teaches that a backflow prevention valve is in a supply path connecting a detergent cover and a tub (para. 97).
As to claim 13, although Chae is silent as to a second supply assembly, one of ordinary skill in the art would have recognized as obvious that it would have a container, supply path, and second valve device, as taught by Kim et al. (see fig. 3), which is representative of a typical detergent supply assembly.

As to claim 15, Chae teaches that the first tub has an opening on the front of the first housing and the second tub has an opening on the top of the second housing (fig. 1).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180171534 by Chae et al. in view of U.S. Patent Application Publication 20110120196 by Kim and U.S. Patent Application Publication 20180282931 by Kim et al. as applied to claim 7 above, and further in view of U.S. Patent Application Publication 20160327169 by Yazykov.
As to claim 8, Kim et al. is silent as to a particular structure of its backflow prevention device (i.e. check valve).  However, Yazykov teaches a representative check valve having a sealing member 11 (fig. 3) that can be movable based on buoyancy of the sealing member in water; and a guide member 4 to guide movement of the sealing member.  Yazykov teaches that its check valve has numerous advantages, such as simplification of mounting and assembling, reduced weight, and improvement of 
As to claim 9, one of ordinary skill in the art would have recognized as obvious that the detergent container cover would have an opening to a supply path, as taught by Kim et al. (note hoses 130, 140; fig. 4).  Upon the modification to have the check valve taught by Yazykov, the opening would have a protrusion to support movement of the sealing member when water is flowing backwards (note protrusion 9 to support the sealing member 11, Yazykov, fig. 3) in order for proper and expected operation of the check valve.
As to claim 10, Yazykov teaches that its sealing member includes an elastic portion 3 (para. 25h).  One of ordinary skill in the art would have recognized as obvious that silicone is a well-known and common material for elastic seals, and the use of silicon would have been obvious for its known and expected purpose as intended.
As to claim 11, one of ordinary skill in the art would have recognized as obvious that in order for the check valve to perform the function as suggested by Kim et al. (see para. 97), the sealing member 11 of Yazykov would open the supply path when water is supplied and close the supply path when moved in the opposite direction to prevent a backflow of fluid.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711